1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     linda.allison@fd.org
5
     Attorney for Defendant
6    COREY WARMBOE
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  )   Case No. 2:19-CR-0028-KJN
                                                )
11                    Plaintiff,                )
                                                )   STIPULATION AND ORDER TO CONTINUE
12            vs.                               )   STATUS CONFERENCE
                                                )
13   COREY WARMBOE,                             )   New Date: May 8, 2019
                                                )   Time: 9:00 a.m.
14                   Defendant.                 )   Judge: Kendall J. Newman
                                                )
15                                              )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Assistant United States Attorney ROBERT ARTUZ, Assistant Federal Defender LINDA C.
19   ALLISON attorney for COREY WARMBOE that the Court continue the status conference
20   currently set for April 24, 2019 to May 8, 2019 at 9:00 a.m.
21          The parties also agree that the ends of justice served by granting defendant’s request for a
22   continuance outweighs the best interest of the public and the defendant in a speedy trial, counsel
23   needs additional time to continue to review discovery with her client, to conduct a further
24   investigation and discuss plea negotiations her client and with the government.
25   ///
26   ///
27   ///
28   ///

                                                     -1-
1           The parties stipulate that for the purpose of computing time under the Speedy Trial Act,
2    the Court should exclude time from the date of this order through May 8, 2019, for defense
3    preparation and investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [Local Code T4].
4
     DATED: April 18, 2019                               Respectfully submitted,
5
6                                                        HEATHER WILLIAMS
                                                         Federal Defender
7
                                                         /s/ Linda Allison
8                                                        LINDA ALLISON
                                                         Assistant to the Federal Defender
9
                                                         Attorneys for Defendant
10                                                       COREY WARMBOE

11
     Dated: April 18, 2019                               McGREGOR W. SCOTT
12                                                       United States Attorney
13
                                                         /s/ Linda C. Allison for
14                                                       ROBERT ARTUZ
                                                         Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
1                                                      ORDER
2           The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
4    Court specifically finds that the failure to grant a continuance in this case would deny counsel
5    reasonable time necessary for effective preparation, taking into account the exercise of due
6    diligence. The Court finds that the ends of justice to be served by granting the requested
7    continuance outweigh the best interests of the public and defendants in a speedy trial.
8
            The Court orders that the time from the date of the parties stipulation, April 18, 2019, up
9
     to and including May 8, 2019, shall be excluded from computation of time within which the trial
10
     of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161
11
     (h)(7)(A) and (B)(iv) T4 [reasonable time for counsel to prepare] (Local Code T4).
12
            It is further ordered that status conference hearing on April 24, 2019 shall be vacated and
13
     continued to May 8, 2019, at 9:00 a.m. May 8, 2019 is a firm date, and the court is not
14
     inclined to grant further continuances.
15
            Dated: April 19, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
